DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite, because it is unclear if the “having a first state” and “having a second state” applies to the second-control handle or the apparatus itself. To further prosecution, the states will be interpreted as applicable to either case.
Claims 2 – 5 are indefinite for depending from claim 1.
Claim 5 recites the limitation "the second rotational position."  There is insufficient antecedent basis for this limitation in the claim.


Allowable Subject Matter
Claims 1 - 5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 1 comprises allowable subject matter comprising an apparatus or second needle-control handle having a first state in which a first needle-control handle slides a first needle through a sheath without causing a plurality of second needles to slide through the sheath, and a second state where the sliding of the first needle-control handle causes the plurality of second needles to slide through the sheath, in combination with the additional elements of claim 1.
The closest prior art of record, US 20130030323 A1 to Smith, teaches two handles configured to slide with respect to a housing to cause a respective needle and cannula to individually slide. However, there is no evidence that one handle is configured to control the other handle’s needle or cannula.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20140005478 A1 is mentioned because it discloses two handles that are configured to work together or separately. ES 2617871 T3 and US 20040054363 A1 are mentioned because they have controls that are slidable with respect to a housing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 9 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond P Dulman/Examiner, Art Unit 3791                                                                                                                                                                                                        

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791